Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 10-13, 15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 claims a non-linear chain extender that has a molecular weight of less than 250 Daltons, then the claim picks from a list that includes tetrapropylene glycol that has a molecular weight of 250.33.  This is greater than the claim requirement.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 



In the present instance, claim 4 recites the broad recitation “the crystalline polyester polyol is copolymerized from a linear…”, and the claim also recites “the linear dicarboxylic acid is at least one… and the linear diol is selected from at least one…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

In the present instance, claim 6 recites the broad recitation “the aliphatic chain extender is linear…”, and the claim also recites “is selected from the group consisting of…an OH equivalent of the aliphatic chain extender is not greater than 200 g/mol” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 

In the present instance, claim 11 recites the broad recitation “the crystalline polyester polyol is copolymerized from a linear…”, and the claim also recites “the linear dicarboxylic acid is at least one… and the linear diol is selected from at least one…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

In the present instance, claim 12 recites the broad recitation “the crystalline polyester polyol is copolymerized from a linear…”, and the claim also recites “the linear dicarboxylic acid is at least one… and the linear diol is selected from at least one…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

In claims 4, 10-13, 15, and 17 it is unclear if the additional components are required because the lower range value is 0%.  The limitations will be considered optional because of the range values.


Claim 18 recites the limitation "the second isocyanate prepolymer and the one or more isocyanate-capped isocyanate prepolymers…" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 13-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2020/0407611 to Wu et al. in view of JP-09324167 to Miyata et al.
As to claims 1-2, Wu discloses a two-component polyurethane adhesive for glass substrates comprising one isocyanate prepolymer component, a second isocyanate prepolymer component and at least one polyol component including low molecular weight chain extenders including non-linear diols such as dipropylene glycol, or tripropylene glycol (Abstract, 0042).  
Wu does not expressly disclose prepolymerizing a isocyanate component with the chain extender.

At the time of filing it would have been obvious to use the low molecular weight propylene glycol taught in Wu in the prepolymer reaction as taught in Miyata to provide excellent adhesiveness (0014, 0020) and to improve storage stability of the prepolymer (0024).   
	As to claim 3, Wu discloses wherein the prepolymer is present in amounts that range from 0.01 to 80% by weight and it would have been obvious to maintain the amounts including those within the claimed range to provide an operable adhesive and to maintain acceptable viscosities (0032).
	As to claim 5, Wu discloses polyether polyols as the polyol component that are selected from homopolymers of propylene oxide and copolymers of from about 70 to about 99% by weight of propylene oxide and from about 1 to about 30% by weight of ethylene oxide (0038), that have molecular weights of 200 to 1,600 and functionality of about 3 and the polyol component is present in amounts that range from 0.1 to 90% by weight to provide for sufficient viscosity and mechanical properties (0045).
	As to claim 6, Wu discloses 1,4-butanediol as a chain extender that is present in amounts that range from 1.0 to 10 wt% (0042-0043).
	As to claim 7, Wu discloses the addition of latent room temperature organometallic catalysts in amounts that range from 0.0005 to 2.0 wt% (0052).
	As to claim 8, Wu discloses the addition of thermosensitive amine catalysts (delayed reaction catalysts) in amounts that range from 0.01 to 2.0 wt% (0053).

	As to claim 10, the polyetheramines are optional components.
	As to claim 13, Wu discloses the second isocyanate is a prepolymer prepared from diisocyanate and polyether polyols and has molecular weight of 800 to 10,000 g/mol (0021).
	As to claim 14, Wu discloses wherein the second isocyanate is used in amounts that range from 2 to 25 wt% and comprise polymeric MDI (0034-0037).
	As to claim 15, Wu discloses the trimer of hexamethylene diisocyanate (0085) is used in combination with the prepolymers.
	As to claim 16, Wu wherein the isocyanate component comprises from 0.1 to 80% by weight of particulate fillers with particle sizes of 50 nm to 100 microns (0056-0059).
	As to claim 17, Wu discloses di-isononyl phthalate plasticizer (0100).
	As to claim 18, Wu discloses separately forming the prepolymers, then mixing the prepolymer to obtain the isocyanate component (See Examples).
	As to claim 19, Wu discloses wherein the isocyanate component and the polyol component are mixed in a range of 5:195 to 195:5 (0069) based on the intended use.
	As to claim 22, Wu discloses methods for bonding substrates, comprising curing the isocyanate component and the polyol component between two substrates (0074).


Claims 4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2020/0407611 to Wu et al. in view of JP-09324167 to Miyata et al. that has .
As to claims 4 and 11-12, Wu discloses a two-component polyurethane adhesive for glass substrates comprising one isocyanate prepolymer component, a second isocyanate prepolymer component and at least one polyol component including low molecular weight chain extenders including non-linear diols such as dipropylene glycol, or tripropylene glycol (Abstract, 0042).  Wu discloses prepolymers prepared from mixtures of polyester polyols and polyether polyols.
Wu does not expressly disclose crystalline polyester polyols.
Helmeke discloses adhesive compositions wherein the prepolymers are prepared from mixtures of polyether and polyester polyols that includes crystalline polyester polyols in amounts that range from 10 to 40% by weight (0022).
At the time of filing it would have been obvious to include the crystalline polyester polyol of Helmeke because the combination of the polyols allows for the preparation of adhesives that exhibit good washability (0007-0008).

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763